Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-13, and 28, drawn to a method of treating a disease in a pediatric subject; species: severe eosinophilic asthma) in the reply filed on 4/30/2021 is acknowledged.
	In response to an Interview with the Examiner on 5/4/2021, amended claims 1-6, (5/7/2021), and new claims 30-35, (5/7/2021), were submitted by Applicant, and are under consideration by the Examiner.
	Claims 7-29 have been canceled.
Information Disclosure Statement: 
3.	The information disclosure statements filed on 12/4/2019, and 4/30/2021, have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Donald Huddler on 6/10/2021.
5.	The application has been amended as follows:
IN THE CLAIMS:
Cancel claims 3-6, 31, and 33-35, without prejudice.
Claim 1 (Currently amended). A method of treating a disease in a pediatric subject comprising the steps of:
a)    identifying a pediatric subject weighing less than or equal to 40 kg with eosinophilic asthma; and
b)    administering a therapeutically effective amount of an antibody comprising the heavy chain amino acid sequence shown in SEQ ID NO: 1 and the light chain amino acid sequence shown in SEQ ID NO: 2 subcutaneously to the pediatric subject wherein the therapeutically effective amount of the antibody provides a maximum plasma concentration (Cmax) of the antibody that is about 10.1960 ± 0.3345 µg/mL and an Area Under the Curve [0-infinity] value that is about 454.39 ± 15.8876 µg*day/mL;

Claim 2 (Currently amended). A method of decreasing an absolute blood eosinophil count in a pediatric subject comprising the steps of:
a)    identifying a pediatric subject weighing less than or equal to 40 kg having eosinophilic asthma; and
b)    administering a therapeutically effective amount of an antibody comprising the heavy chain amino acid sequence shown in SEQ ID NO: 1 and the light chain amino acid sequence shown in SEQ ID NO: 2 subcutaneously to the pediatric subject wherein the therapeutically effective amount of the antibody provides a maximum plasma concentration (Cmax) of the antibody that is about 10.1960 ± 0.3345 µg/mL and an Area Under the Curve [0-infinity] value that is about 454.39 ± 15.8876 µg*day/mL; whereby the absolute blood eosinophil count in the pediatric subject is decreased, and wherein the therapeutically effective amount of the antibody is 40 mg or between 1 µg/kg to 150 mg/kg.
6.	Claims 1-2, 30 and 32 are allowable.
Reasons for Allowance
7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treatment in a pediatric subject comprising the steps recited in independent claims 1 and 2. The method recited in the claims is free of the prior art by virtue of administering a therapeutically effective amount of the mepolizumab antibody which provides a specific maximum plasma concentration (Cmax) and an 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646